DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments, dated 4/26/2022, have overcome:
The objection to claim 10.
The rejection of claim(s) 2-3, 6, 9, 11, 14-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 
The rejection of claim(s) 1-2, 4-5, 7-9 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Lashinski et al. (US 2018/0228610 A1 – as previously cited).
The rejection of claim(s) 1-7 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Bulman-Fleming et al. (US 2012/0010701 A1 – as previously cited).
The aforementioned objections/ rejections have been withdrawn.
Applicant's arguments, with respect to the rejection of claim(s) 10-13 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Lashinski et al. (US 2018/0228610 A1 – as previously cited), filed 4/26/2022, have been fully considered but they are not persuasive.  Applicant argues: Lashinski et al. does not disclose a strut having a proximal portion which is only partially rounded (as required by claim 10); instead, Lashinski et al. discloses struts with rounded cross sections.  Examiner disagrees with this argument.  Lashinski et al. discloses the proximal portion (closer to proximal apex 14) of each of the at least two elongate struts (struts 12) including a rounded portion (the cross section maybe be rectangular but rounded) extending partially there along and including a rounded strut corner (rounded section of the cross section which is rectangular) (paragraph [0128]).  The struts (struts 12) are clearly disclosed to be generally rectangular but maybe rounded (paragraph [0128]) - Examiner is interpreting this to mean instead of 90° angle corners the “corners” are rounded.  As such, the section between the rounded corners is not rounded (the flat sides of the rectangle) and the section at the rounded corners is rounded such that the strut is considered partially rounded.
Applicant's arguments, with respect to the rejection of claim(s) 10-15 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Bulman-Fleming et al. (US 2012/0010701 A1 – as previously cited), filed 4/26/2022, have been fully considered but they are not persuasive.  Applicant argues: Bulman-Fleming et al. does not disclose a strut having a proximal portion which is only partially rounded (as required by claim 10).  Examiner disagrees with this argument.  Bulman-Fleming et al. discloses the proximal portion (closer to terminal ends 220) of the at least one elongate strut (wire 213 of each section of frame member 210 within posts 212) includes a rounded portion (the cross section is tear drop shaped – so the rounding at the bottom and the top of the tear drop shape seen in fig. 7D) extending partially along the proximal portion (closer to terminal ends 220) of the at least one elongate strut (wire 213 of each section of frame member 210 within posts 212) and including a rounded strut corner (either the top or bottom curve of the tear drop shaped wire 213) (paragraphs [0062-0064]).  The struts strut (wire 213 of each section of frame member 210 within posts 212) are clearly disclosed to be tear drop shaped (paragraph [0064]) - Examiner is subdividing the portions of the tear drop shape such that there are curved portions (the curved sections at the top and the bottom of the tear drop shape in fig. 7D) and planar/ flat sides (the planar/ flat sides which converge toward each other toward the top of the tear drop in fig. 7D).  As such, the section between the rounded corners is not rounded (the planar/ flat sides which converge toward each other toward the top of the tear drop in fig. 7D) and the section at the rounded corners is rounded such that the strut is considered partially rounded.
Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:  
Within claim 5, line 1: “the implant of any of claim 1,” should be rewritten as --the implant of claim 1,--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-5, 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 2, lines 2-3: Applicant claims, “a proximal portion thereof relative to a distal portions thereof”; it is unclear, and therefore indefinite, if the proximal and distal portions are the same as or different than the proximal and distal portion within claim 1, lines 8-9.  Claim(s) 3, which depend from claim 2, inherit all the problems associated with claim 2.
Claim 4 recites the limitation "the rounded portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the rounded portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 7, lines 4-5: Applicant claims, “each elongate strut of the pair of adjacent elongate struts includes at least one rounded portion”; it is unclear, and therefore indefinite, if this is the same as OR different from the at least one rounded strut corner (within claim 1, lines 7-8).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lashinski et al. (US 2018/0228610 A1 – as cited previously cited).
With respect to claim 10:
Lashinski et al. discloses an implant (implant 1), as can be seen in figs. 1-4 and 38A-39, comprising: 
a frame (frame 10) comprising a plurality of elongate struts (struts 12), at least two elongate struts (struts 12) each having a proximal portion (closer to proximal apex 14), a distal portion (closer to distal apex 16), and a plurality of sides (defining the cross section) (paragraphs [0126, 0128, 0211, 0213]); 
a plurality of anchors (anchors 20) (paragraph [0132]); and 
at least one collar (collar 18) (paragraphs [0213-0214]);
wherein: 
adjacent sides of each of the at least two elongate struts (struts 12) extend along each other along a respective strut corner (the cross section maybe be rectangular but rounded or circular) (paragraph [0128]); 
the proximal portion (closer to proximal apex 14) of each of the at least two elongate struts (struts 12) includes a rounded portion (the rounded – i.e. the corners are rounded of the rectangular cross section) extending partially there along (the flat/ planar parts of the rectangular strut are the non-rounded part) and including a rounded strut corner (rounded section of the cross section which is rectangular but rounded) (paragraph [0128]); 
the proximal portions (closer to proximal apex 14) of the each of the at least two elongate struts (struts 12) are joined to form a pair of adjacent elongate struts having a proximal apex (proximal apex 14/upper crown 14) (paragraphs [0130, 0213]); 
wherein: 
the pair of adjacent elongate struts (struts 12) is joined to an adjacent pair of elongate struts (struts 12) at a distal apex (lower crown 16) (paragraph [0130]), the distal apex (lower crown 16) configured to support one of the plurality of anchors (anchors 20) (paragraph [0132]); and 
the at least one collar (collar 18), as can be seen in figs. 38A-39, is slidably disposed along and at least partially around the proximal apex (proximal apex 14/upper crown 14) of the pair of adjacent elongate struts (struts 12) (paragraphs [0130, 0213]), the collar (collar 18) comprising a proximal end (closer to the top of the page in fig. 38B) and a distal end (closer to the bottom of the page in fig. 38B), the collar (collar 18) being shaped and configured to axially translate along the pair of adjacent elongate struts (struts 12) to a distal extent of travel (paragraphs [0213-0214]), wherein the rounded portions (the cross section maybe be rectangular but rounded or circular) of the elongate struts (struts 12) of the pair of adjacent elongate struts are at least partially within the distal end (closer to the bottom of the page in fig. 38B) of the collar (collar 18) at the distal extent of travel of the collar (collar 18) (when the strut cross section is rectangular but rounded or circular at least a portion of it will be within the collar 18 as the collar moves over the strut 18).
With respect to claim 11:
Wherein the rounded portion (the cross section maybe be rectangular but rounded) of the at least one of the at least two elongate struts (struts 12) includes at least two corners each rounded to a common corner radius or a different corner radius (when the cross section is rectangular but rounded al the corners will be rounded and the radii of at least two will be either the same or different) (paragraph [0128]).
With respect to claim 13:
Wherein the rounded portion (the cross section maybe be rectangular but rounded) of a pair of adjacent elongate struts are oriented towards each other (when all the “corners” are rounded, two of the rounded “corners” will be oriented toward two of the rounded “corners” of the adjacent strut).
Claim(s) 10-11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bulman-Fleming et al. (US 2012/0010701 A1 – as previously cited).
With respect to claim 10:
Bulman-Fleming et al. discloses an implant (ring 1) comprising: 
a frame (3 peaked ring structure) comprising at least one elongate strut (wire 213 of each section of frame member 210 within posts 212), at least two elongate struts (wire 213 of each section of frame member 210 within posts 212) each having a proximal portion (closer to terminal ends 220), a distal portion (closer to base 211), and a plurality of sides (defining the cross section) (paragraphs [0059-0060]); 
a plurality of anchors (sutures by base 211) (paragraphs [0053, 0057]); and 
at least one collar (end fitting 300) (paragraphs [0065-0066]);
wherein: 
adjacent sides of each of the at least two elongate struts (wire 213 of each section of frame member 210 within posts 212) extend along each other along a respective strut corner (the cross section of wire 213 maybe tear drop shaped, in fig. 7D) (paragraphs [0062-0064]); 
the proximal portion (closer to terminal ends 220) of each of the at least two elongate struts (wire 213 of each section of frame member 210 within posts 212) includes a rounded portion (the cross section is tear drop shaped – so the rounding at the bottom and the top of the tear drop shape seen in fig. 7D) extending partially there along and including a rounded strut corner (either the top or bottom curve of the tear drop shaped wire 213) (paragraphs [0062-0064]); 
the proximal portion (closer to terminal ends 220) of the each of the at least two elongate struts (wire 213 of each section of frame member 210 within posts 212) are joined (via the end fitting 300) to form a pair of adjacent elongate struts having a proximal apex; 
wherein: 
the pair of adjacent elongate struts (wire 213 of each section of frame member 210 within posts 212) is joined to an adjacent pair of elongate struts (wire 213 of each section of frame member 210 within posts 212) at a distal apex (base 211) (paragraph [0060]), the distal apex (base 211) configured to support one of the plurality of anchors (sutures) (paragraphs [0053, 0057]); and 
the at least one collar (end fitting 300) is slidably disposed along and at least partially around the proximal apex  (at ball ends 218) of a pair of adjacent elongate struts (wire 213 of each section of frame member 210 within posts 212) (paragraphs [0065-0066]), the collar (collar 300) comprising a proximal end (closer to the top of the page in fig. 6) and a distal end (closer to the bottom of the page in fig. 6), the collar (end fitting 300) being shaped and configured to axially translate along the pair of adjacent elongate struts (wire 213 of each section of frame member 210 within posts 212) to a distal extent of travel (allows motion therebetween) (paragraphs [0071, 0073]), wherein the rounded portions (the cross section is circular or tear drop shaped) of the elongate struts (wire 213 of each section of frame member 210 within posts 212) of the pair of adjacent elongate struts are at least partially within the distal end (closer to the bottom of the page in fig. 6) of the collar (end fitting 300) at the distal extent of travel of the collar (end fitting 300) (paragraphs [0071, 0073]).
With respect to claim 11:
Wherein the rounded portion (the cross section is tear drop shaped) includes at least two corners each rounded to a common corner radius or a different corner radius (when the cross section is tear drop shaped at corners/ curved sections) (paragraph [0064]).
With respect to claim 14:
Wherein the rounded corner (either the top or bottom curve of the tear drop shaped wire 213) comprises a corner radius of between 0.001” and 0.1” (as the diameter of the wire 213 is between 0.025-0.035 inches the radius will be half that, 0.0125-0.0175 inches) (paragraph [0063]).
With respect to claim 15:
Wherein at least two strut corners (the top or bottom curved of the tear drop shaped wire 213) of at least two elongate struts (wire 213 of each section of frame member 210 within posts 212) are rounded with different degrees of rounding (the rounding for the narrow end of the tear drop shaped wire is different than the rounding of the wide end of the tear drop shaped wire in fig. 7D).
Allowable Subject Matter
Claim(s) 1, 6, 8-10 is/are allowable over the prior art of record.
Claim(s) 2-5, 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim(s) 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Examiner can find no reference alone nor in combination which disclose:
With respect to claim 1:
An implant for reshaping a valve annulus, the implant comprising: a tubular frame with at least one elongate strut – the strut comprising a proximal end, a distal end, a plurality of sides, adjacent sides extend along each other along respective corners;
at least one strut corner is rounded along a proximal portion of at least one elongate strut relative to the distal portion thereof.
With respect to claim 12:
An implant (according to claim 10) where the rounded portion has a semicircular, ovoid or circular cross section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA S PRESTON/               Examiner, Art Unit 3774